McDONALD, J.
*145Ernest "EJ" Howard Jr. filed suit against Marcus Rene Slaughter, Garda CL Southeast, Inc., and National Union Fire Insurance Company of Pittsburgh, Pa. By judgment dated February 15, 2017, the trial court awarded Mr. Howard $3,900 in lost wages and $37,500 in general damages against the defendants. The judgment also stated that damages against the defendants would include "clerk costs and special costs in an amount to be determined by the Court on a motion to fix costs ...." Mr. Howard then filed a motion to fix costs with supporting evidence. On April 25, 2017, the trial court signed a second judgment against the defendants for "special costs in the amount of $5,064.64 and clerk costs ...."
Mr. Howard appealed from both the February 15 and April 25 judgments. The clerk of court prepared two separate appellate records and this Court lodged two appeals-the appeal from the February 15 judgment under this Court's docket number 2017 CA 1221, also decided this day, and the appeal from the April 25 judgment under this Court's docket number 2017 CA 1222, the current appeal. This Court denied Mr. Howard's motion to consolidate the appeals but ordered that the appeals be assigned to the same panel and docket.
Mr. Howard filed identical briefs in both appeals and states that his sole challenge is to the trial court's denial of medical expenses as reflected by the February 15, 2017 judgment. He explains:
Although Plaintiff/Appellant is solely concerned with the action of the trial court denying the past medical expenses as reflected in the February 15, 2017 Judgment After Bench Trial, in an abundance of caution[,] Plaintiff/Appellant's Motion for Order of Appeal related to both the Judgment After Bench Trial and the [April 25, 2017] Judgment fixing costs.
Because Mr. Howard does not challenge the April 25, 2017 judgment, and it is clear that he no longer seeks an appeal from it, we hereby dismiss his appeal from the April 25, 2017 judgment.1 Costs of this appeal are assessed to Ernest "EJ" Howard Jr.
APPEAL DISMISSED.

The defendants filed a brief under this Court's docket number 2017 CA 1221 but did not file a brief in the present case.